Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment
	The amendment filed on January 28, 2021 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sexton (U.S. Patent No. 5,978,593), hereafter referred to as Sexton’593 in view of Glanzer et al. (U.S. Publication No. 2004/0230323 A1), hereafter referred to as Glanzer’323.
Referring to claim 1, Sexton’593, as claimed, a system for controlling bus-networked devices (programmable bus interface unit 120, PLC 150, I/O modules 155, sensor 160, and actuator 165, see Fig. 2), the system comprising: a gateway (host PLC 105, see Fig. 2); an field bus 115, see Fig. 2) electrically connected to the gateway; a first power supply unit electrically connected to the gateway and configured to supply primary power for the gateway and a plurality of bus subscribers (programmable bus interface unit 120, PLC 150, I/O modules 155, sensor 160, and actuator 165, see Fig. 2); and a power module electrically connected, via the connection cable, between the at least one upstream bus subscriber and at least one downstream bus subscriber located downstream from the at least one upstream bus subscriber, the power module looping through a data stream from the at least one upstream bus subscriber to the at least one downstream bus subscriber but not looping through an auxiliary voltage of the auxiliary power supply unit from the at least one upstream bus subscriber to the at least one downstream bus subscriber (power supply and device powered-up, see Col. 5, lines 29-33, Col. 11, lines 54 to Col. 66).
 However, Sexton’593 does not appear to teach an auxiliary power supply unit configured to supply auxiliary power for at least one upstream bus subscriber of the plurality of bus subscribers; a pluggable connection cable electrically connected to the gateway and to the plurality of bus subscribers and configured to transmit the primary power and at least one of control information and status information between the gateway and the plurality of bus subscribers, and to transmit the auxiliary power at least for the at least one upstream bus subscriber.
Glanzer’323 discloses an auxiliary power supply unit configured to supply auxiliary power for at least one upstream bus subscriber of the plurality of bus subscribers (draw power from a separate power bus in the fieldbus cable (4-wire), see para. [0055]); a pluggable connection cable electrically connected to the gateway and to the plurality of bus subscribers and configured to transmit the primary power and at least one of control information and status information (device status, see paras. [0049], [0098], [0245], [0269]) between the gateway and the plurality of bus subscribers (devices operating on bus connected to cable, see para. [0055]), and to transmit the auxiliary power at least for the at least one upstream bus subscriber (draw power from a separate power bus, see para. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sexton’593’s invention to comprise an auxiliary power supply unit configured to supply auxiliary power for at least one upstream bus subscriber of the plurality of bus subscribers; a pluggable connection cable electrically connected to the gateway and to the plurality of bus subscribers and configured to transmit the primary power and at least one of control information and status information between the gateway and the plurality of bus subscribers, and to transmit the auxiliary power at least for the at least one upstream bus subscriber, as taught by Glanzer’323, in order to facilitate automation of processes and systems enabling the fieldbus devices from multiple suppliers (see para. [0012]).
As to claim 2, Glanzer’323 also discloses an external voltage source electrically connected to the power module and configured to supply the power module with a second auxiliary voltage, the power module being configured to transfer the second auxiliary voltage to the at least one downstream bus subscriber by the connection cable (draw power from a separate power bus, see para. [0055]).
As to claim 3, Sexton’593 also discloses the power module includes at least one display configured to show a presence of the second auxiliary supply voltage (LED, see Col. 5, lines 12-34 and Fig. 3).
As to claim 4, Sexton’593 also discloses the at least one upstream bus subscriber, the power module and the at least one downstream bus subscriber are disposed in sequence along the connection cable (power supply connected, see Col. 5, lines 29-33, Col. 11, lines 54 to Col. 66).
As to claim 5, Glanzer’323 also discloses the at least one downstream bus subscriber is a group of the plurality of bus subscribers (programmable bus interface unit 120, PLC 150, I/O modules 155, sensor 160, and actuator 165, see Fig. 2) along the connection cable which are provided with the second auxiliary voltage so as to form an emergency-off group (draw power from a separate power bus, see para. [0055]).
As to claim 6, Glanzer’323 also discloses the gateway is connected to the auxiliary power supply unit to receive the auxiliary power (separate power bus, see para. [0055]).
As to claim 7, Glanzer’323 also discloses the gateway comprises: at least a first feed bushing configured to electrically connect to the first power supply unit (devices powered by fieldbus, see para. [0055]); and at least a second feed bushing configured to electrically connect to the auxiliary power supply unit (separate power bus, see para. [0055]).
As to claim 8, Sexton’593 also discloses the gateway includes at least one status display configured to show operating states of the plurality of bus subscribers and of bus communication (LEDs, see Col. 5, lines 12-34 and Fig. 3).
As to claim 17, Sexton’593 also discloses the power module loops through the primary voltage (power supply and device powered-up, see Col. 5, lines 29-33, Col. 11, lines 54 to Col. 66).
As to claim 18, Sexton’593 also discloses a bus controller connected to the open field bus and configured to monitor the gateway (bus controller 110 coupled to the field bus 115 to a programmable bus interface unit 120, see Col. 3, lines 2-10 and Fig. 2).
As to claim 19, Sexton’593 also discloses the pluggable connection cable includes an application bus (serial bus 175, see Fig. 2), wherein the gateway includes at least one memory unit configured to permanently store a bus configuration that can be written by the bus controller and to store a present bus configuration of the application bus (create and store I/O map, see Col. 14, lines 5-67 and Table 1) and wherein the gateway includes at least on actuation element (actuator 165, see Fig. 2) configured to start a bus configuration of the plurality of bus subscribers connected via the application bus (resource block stores and communicates device specific data pertaining to some of the characteristics of a Fieldbus device including a device type, a device revision indication, and indications of where other device specific information may be obtained within a memory of the device, see Col. 6, lines 17-59).
Note claim 20 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.


Allowable Subject Matter

Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 

Applicant argued that “Sexton’593 and Glanzer’323 does not teach both a primary and an auxiliary power source.”  (Pages 7-8 of Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Sexton’593 discloses drawing power from a source (power supply and device powered-up, see Col. 5, lines 29-33, Col. 11, lines 54 to Col. 66) and Glanzer’323 discloses an auxiliary power supply unit configured to supply auxiliary power for at least one upstream bus subscriber of the plurality of bus subscribers (draw power from a separate power bus in the fieldbus cable (4-wire), see para. [0055]).   Drawing power from another source that is different from being self-supplied is an auxiliary power source.  Applicant is suggested to clarify in the claims, the auxiliary power source and “not looping through an auxiliary voltage of the auxiliary power supply unit…”.    
In summary, Sexton’593 and Glanzer’323 teach the claimed limitations as set forth.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185